Citation Nr: 1541342	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-20 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for keratoconus (also claimed as defective vision and vision impairment secondary to hypertension).

2. Entitlement to service connection for liver disease, including due to asbestos exposure.

3. Entitlement to service connection for nephrolithiasis.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture, tibia and fibula, left leg.

5. Whether new and material evidence has been received to reopen a claim for entitlement to service connection, for fracture, tibia and fibula, right leg (also claimed as right knee disability/condition).

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury (also claimed as brain damage).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981, and from               June 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, jurisdiction later being transferred to the RO located in Los Angeles.  A July 2015 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  The claim for entitlement to service connection for liver disease has since been updated to reflect the Veteran's assertions regarding underlying etiology of the condition.    

Following the reopening of service connection for right leg disability, the underlying claim on the merits and remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 1994 unappealed RO rating decision denied service connection for right leg fracture.  

2. Since then, additional evidence has been received which presents a reasonable likelihood of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1994 RO rating decision denying service connection for a right leg fracture became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202 (2015).

2. New and material evidence has been received to reopen the previously denied claim of service connection for a right leg disorder.  38 U.S.C.A. § 5108                   (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).            VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

Regarding the previously denied claim of service connection for right leg disability, the Board is reopening the matter, but then remanding for further development.           The conclusive determination as to whether the VCAA duties to notify and assist were satisfied is not required at this juncture, pending the development requested.  Whereas the Veteran clearly received VCAA notice, the Board points out only that any notice deficiency was harmless error.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).  Hence, consideration of this matter on the merits may proceed.  As such, no further development or notice is needed as to the issue decided herein.

By February 1994 rating decision, the RO denied service connection for right leg fracture.  The RO initially acknowledged documented in-service right knee soft tissue injury of October 1979, and right knee ligament strain diagnosed February 1980.  The decisional basis for denial was that there was no fracture in service, the only knee diagnosis being acute and without chronic residuals.  The Veteran did not appeal therefrom, and the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2015).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The prior denial of record reached the aforesaid conclusion upon duly finding the absence of precipitating in-service injury, and without which, a causal relationship between current claimed right knee disability and service, effectively cannot be established.   Since then, however, there is additional and dispositive evidence.   
      
The January 2007 report of right knee x-ray evaluation denotes an impression of:  1. Old trauma involving right fibular head; 2. Mild tricompartmental osteoarthropathy; 3. Multiple radiopaque foreign bodies seen in the soft tissue on the distal thigh on the lateral and anterior aspect.  

This evidence presents reasonable likelihood of serious right leg injury, of the type claimed in this case, and even if the timing of injury is unclear and a definitive association with active duty service not yet shown.  There are sufficient grounds that the applicable threshold to reopen a claim is met.

Therefore, on presentation of new and material evidence, service connection for right leg disability is reopened.  Decision upon the claim is deferred pending completion of development requested below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection, for fracture, tibia and fibula, right leg is reopened; the appeal, to this extent is granted.   



REMAND

At this stage of development and including with regard to the reopened claim on the merits (de novo), the Board will order a medical records inquiry.  As to remaining petitions to reopen involving service connection for left leg injury, and head injury residuals, obtaining treatment records is a duty still owed to the claimant seeking to reopen a previously final matter.  See 38 C.F.R. § 3.159(c) (2015).

To this effect, there are extensive records of VA treatment identified by the Veteran, some recently, some treatment averred as having transpired during service.  There was identified private treatment for visual disorders.  Likewise, the Veteran should be prompted to identify additional outstanding treatment records, including post-service for a liver and or kidney disorder.

By statement of July 2015, initially sent as correspondence to a Member of Congress, the Veteran identified a claim for disability benefits that had been filed with the Social Security Administration (SSA).  Records inquiry therein is warranted.  Any records provided to and any decision made by SSA should be obtained for consideration as part of the current appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992).

The instant remand will also permit AOJ consideration in the first instance of considerable additional evidence submitted since this appeal was certified to the Board, through issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination.  Then associate           all documents received with the Veterans Benefits Management System (VBMS) claims file.

2. Obtain pertinent copies of VA outpatient treatment referenced by the Veteran, including all available records from the medical facility at Marine Corps Recruit Depot (MCRD) San Diego and Balboa Naval Medical Center (also in San Diego, California) from during the time period the Veteran had active duty service.  Also obtain relevant records of post-service treatment from the Long Beach VA Medical Center (VAMC) and Loma Linda VAMC.  Then associate all records obtained with the VBMS claims file.

3. Send the Veteran a medical authorization release form (VA Form 21-4142) and request that he identify all outstanding records of treatment for liver and kidney disorders during or since service, all records post-service from the Tri-County vision clinic, and for that matter, records on other pending matters.  Then obtain the records identified based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the Veteran of inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

4.   After obtaining the available records, review them in relation to these claims.  If there is competent evidence indicating or suggesting that any one of the claimed disabilities may be etiologically related to active military service (to particularly include eye, liver, and kidney disorders,  as well as the reopened matter of right knee disability), then arrange for appropriate VA Compensation and Pension examination.  

5. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Thereafter, readjudicate the claims on appeal, including service connection for liver disease upon a theory of incurrence due to asbestos exposure, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


